                         IN THE UNITED STATES DISTRICT COURT

                                 FOR THE DISTRICT OF OREGON

                                        PORTLAND DIVISION


KEVIN S.,1
                                                              No. 6:18-cv-00269-AC
                                 Plaintiff,
                                                              ORDER
                       v.

COMMISSIONER, SOCIAL SECURITY
ADMINISTRATION,

                                 Defendant.

Brent Wells
Harder Wells Baron & Manning
474 Willamette Street
Eugene, OR 97401

James Moller
P.O. Box 1368
Wilsonville, OR 97070

       Attorneys for Plaintiff

Renata Gowie
United States Attorney’s Office District of Oregon
1000 SW Third Ave., Suite 600
Portland, OR 97204
Jeffrey Staples
1
 In the interest of privacy, this Judgment uses only the first name and the initial of the last name
of the non-governmental party.

1 - ORDER
Lisa Goldoftas
Office of General Counsel
Social Security Administration
701 Fifth Avenue, Suite 2900
Seattle, WA 98104

       Attorneys for Defendant


HERNÁNDEZ, District Judge:

       Magistrate Judge Acosta issued a Findings and Recommendation on September 16, 2019,

in which he recommends that the Court reverse and remand the Commissioner’s decision for

further administrative proceedings. The Commissioner timely filed objections to the Findings

and Recommendation. The matter is now before the Court pursuant to 28 U.S.C. § 636(b)(1) and

Federal Rule of Civil Procedure 72(b).

       When any party objects to any portion of the Magistrate Judge’s Findings and

Recommendation, the district court must make a de novo determination of that portion of the

Magistrate Judge’s report. 28 U.S.C. § 636(b)(1); Dawson v. Marshall, 561 F.3d 930, 932 (9th

Cir. 2009); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc).

       The Commissioner objects to the Findings and Recommendation because the ALJ’s

errors were harmless. Objections to F&R, ECF 25. The Court carefully considered the

Commissioner’s objections and concludes that the objections do not provide a basis to modify

the recommendation. I have also reviewed the pertinent portions of the record de novo and find

no error in the Magistrate Judge’s Findings and Recommendation.

///

///

///

///


2 - ORDER
                                     CONCLUSION

       The Court adopts Magistrate Judge Acosta’s Findings and Recommendation [23]. The

Commissioner’s decision is REVERSED and REMANDED for further administrative

proceedings.

       IT IS SO ORDERED.



       DATED:December 23, 2019.




                                                MARCO A. HERNÁNDEZ
                                                United States District Judge




3 - ORDER
